Title: Enclosure: Account with Robert Cary & Company, 22 August 1796
From: Robert Cary & Company
To: Jefferson, Thomas


                    
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                            Dr.
                            Thos. Jefferson Esqr. in accot. currt. with Robert Cary & Co.
                            Cr.
                        
                        
                            1783
                            
                            
                            
                            
                            
                            
                            1786
                            
                            
                            
                            
                            
                            
                        
                        
                            Feby
                            22
                            To Balance rendered under the City Seal
                            }
                            115
                            18
                             4
                            April
                            25
                            By Cash
                            
                             40
                            
                            
                        
                        
                            “
                            “
                            To Interest from this date to 22 Aug 1796 is 13 1/2yrs @ 5 prC
                            }
                             77
                            12
                             6
                            
                            
                            By Interest of £40 fm 25 Apl 1786 to 22 Augt 1796 is 10 years 120ds
                            }
                             20
                            13
                             2
                        
                        
                            
                            
                            
                            
                            
                            
                            
                            1796 Augt
                            22
                            By Balance due R Cary & Co.
                            }
                            132
                            17
                             8
                        
                        
                            
                            
                            
                             £
                            193
                            10
                            10
                            
                            
                            
                             £
                            193
                            10
                            10
                        
                    
                    Balance due Robert Cary & Co. one hundred & Thirty Two
Pounds Seventeen Shillings & Eight pence
                    London 22d August 1796
Errors Excepted  
for Robt Cary & C.
                    
                        Wake Welch
                    
                 